ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                     )
                                                )
General Electric Company                        ) ASBCA No. 63084
                                                )
Under Contract No. FA8626-16-C-2138             )
                   FA8626-15-D-0016             )
                   F33657-99-D-2050             )

APPEARANCES FOR THE APPELLANT:                     Kathryn T. Muldoon Griffin, Esq.
                                                   Gregory A. Smith, Esq.
                                                    Smith Pachter McWhorter PLC
                                                    Vienna, VA

APPEARANCES FOR THE GOVERNMENT:                    Arthur M. Taylor, Esq.
                                                    DCMA Chief Trial Attorney
                                                   Evan Georgopoulos, Esq.
                                                   Peter M. Casey, Esq.
                                                    Trial Attorneys
                                                    Defense Contract Management Agency
                                                    Hanscom Air Force Base, MA

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: February 24, 2022



                                                RICHARD SHACKLEFORD
                                                Administrative Judge
                                                Acting Chairman
                                                Armed Services Board
                                                of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 63084, Appeal of General Electric
Company, rendered in conformance with the Board’s Charter.

       Dated: February 24, 2022


                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals